Case 8:19-cv-00728-WFJ-CPT Document 38 Filed 09/27/19 Page 1 of 2 PageID 429



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

                                 CASE NO: 8:19-cv-00728-WFJ-CPT

TERRI CARFAGNO,
individually and on behalf of all
others similarly situated,                                       CLASS ACTION

          Plaintiff,                                             JURY TRIAL DEMANDED

v.

MONEY MAP PRESS, LLC,

      Defendant.
__________________________________/

                       JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           It is hereby stipulated and agreed by and between Plaintiff Terri Carfagno and Defendant

 Money Map Press, LLC, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that this action, inclusive of all

 claims asserted by Plaintiff individually against Defendant, be, and the same hereby are, dismissed in

 its entirety with prejudice, with each party bearing its own fees and costs.

 Date: September 27, 2019

 Respectfully submitted,

     /s/ Michael Eisenband                           /s/ Ari Rothman
     Michael Eisenband                               Ari Rothman (pro hac vice)
     Florida Bar No. 94235                           VENABLE LLP
     Eisenband Law P.A.                              600 Massachusetts Ave. NW
     515 E. Las Olas Blvd. , Suite 120               Washington, DC 20001
     Ft. Lauderdale, Florida 33301                   Telephone: 202.344.4000
     Tel: 954-533-4092                               ANRothman@venable.com
     Meisenband@Eisenbandlaw.com
     Counsel for Plaintiff                           Lansing C. Scriven
                                                     Florida Bar No. 729353
                                                     LANSE SCRIVEN LAW
                                                     3903 Northdale Blvd., Suite 100e
                                                     Tampa, FL 33624
                                                     Telephone: (813) 940-4000
                                                     lanse@lansescriven.com

                                                     Counsel for Defendant
                                                     Money Map Press, LLC
Case 8:19-cv-00728-WFJ-CPT Document 38 Filed 09/27/19 Page 2 of 2 PageID 430



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 27, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

being served this day on all counsel of record via transmission of Notice of Electronic Filing generated

by CM/ECF.



                                              /s/ Michael Eisenband, Esq.
                                              Eisenband Law P.A.
                                              515 E. Las Olas Blvd. , Suite 120
                                              Ft. Lauderdale, Florida 33301
                                              Tel: 954-533-4092
                                              E-mail: Meisenband@Eisenbandlaw.com
                                              Attorney for Plaintiff
